Exhibit 10.2

 

EXECUTION VERSION

 

REVOLVING CREDIT NOTE

 

$25,000,000

December 31, 2013

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (the
“Borrower”) promises to pay to JPMORGAN CHASE BANK, N.A., a national bank with
an address of One International Place, 42nd Floor, Boston, MA 02110 (the
“Lender”) on the Maturity Date, as defined in the Credit Agreement (as
hereinafter defined), the principal sum of Twenty-Five Million and 00/100
Dollars ($25,000,000), or the aggregate unpaid principal amount of all Revolving
Loans, as defined in the Credit Agreement, whichever is less, in lawful money of
the United States of America.

 

As used herein (this “Note”), the “Credit Agreement” means the Amended and
Restated Credit Agreement of even date herewith, among the Borrower, certain
affiliates of the Borrower, as guarantors, the lenders party thereto (including
the Lender), and JPMorgan Chase Bank, N.A., as administrative agent for such
lenders, as the same may from time to time be amended, restated, amended and
restated, supplemented or otherwise modified. Each capitalized term used herein
that is defined in the Credit Agreement and not otherwise defined herein shall
have the meaning ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of the Credit Agreement. Such
interest shall be payable on each Interest Payment Date; provided that interest
on any principal portion of each Revolving Loan that is not paid when due shall
be payable on demand.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

--------------------------------------------------------------------------------


 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

Name:

Ranjan Kalia

 

Title:

EVP and CFO

 

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE (JPM/VIRTUSA 2013)]

--------------------------------------------------------------------------------